Bardeen, J.
The case of Wood v. Blythe, 42 Wis. 300, decides that an order of the circuit court, after judgment, granting or refusing an extension of the time for settling a bill of exceptions, does not affect any substantial right and is not appealable. The fact that the order in this case allows the plaintiff to file exceptions to the findings does not alter the situation. The authority of the court in both instances is given by sec. 2831, Stats. 1898.
Under the rule laid down in the case above mentioned, there is nothing for us to do but to dismiss the appeal..
By the Court.— So ordered.